COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:      Tammy Tran Attorneys at Law, LLP, Tammy Tran, PLLC, and Minh
                          Tam Tran v. Spark Funding, LLC

Appellate case number:    01-20-00564-CV

Trial court case number: 2020-27154

Trial court:              234th District Court of Harris County

Date motion filed:        August 30, 2021

Party filing motion:      Appellants


         The en banc court has unanimously voted to deny appellant’s motion for en banc rehearing.
It is ordered that the motion is denied.


Judge’s signature: ___/s/ Julie Countiss__________
                   Acting for the En Banc Court


* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.



Date: November 23, 2021